DETAILED ACTION
Status of Application
Claims 1-17are presented for examination on the merits. The following rejections are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2015/0042733) in view of Muskens (US 2007/0139508; of record) and Fukumoto et al. (US 2003/0035034; of record).
Aoyama teaches a water-based ink for ink jet printing. The composition is to comprise a moistening agent (humectant) such as propylene glycol and dipropylene glycol (mixtures of humectants being obvious) (see instant claims 2 and 13) in an amount of 5-50% by weight (see instant claim 1i)) and a surfactant such as polyoxyethylene sorbitan monooleate (a polyoxyalklene sorbitan monooleate) (see instant claim 3) in an amount of 0.1-7% by weight (see [0031]) (see instant claim 1ii)). Water is to be present in the composition in an amount ranging from 40-80% by weight (see [0021]) and most Examples include water in an amount of about 65% (see Examples 1 and 2, for example) (see instant claim 1iv)). 
The ink-jet composition may also include propanediol and hexanediol and combinations thereof (see [0023]) in an amount of between 8-25% by weight (see [0024]) (see instant claim 7)
The ink component may be a blue (cyan), red (magenta) or yellow pigment (see [0016] and [0018]) wherein the ink component is to be present in an amount of between 2-10% (see [0019]) (see instant claim 1 a), b), c)).  
Thus, in all, Aoyama’s ink composition comprises a red/blue/yellow pigment, dipropylene glycol (moistening agent), propanediol and hexanediol (penetrant), polyoxyethylene sorbitan monooleate (surfactant) and water in concentrations overlapping with the instant claims. Regarding the claimed concentrations, as the ranges of Aoyama overlap with the claimed ranges, one of ordinary skill in the art could have readily identified useful concentrations with a reasonable expectation for success in producing an ink composition suitable for inkjet printing processes. See MPEP 2144.05(I).
Regarding the proviso that the ink compositions be free of a colored pigment, 1,2-benzisothiazoline compound and 2-pyrrolidone, it is noted that Aoyama provides alternatives for 2-pyrrolidone such as trimethylpropane or isopropyl alcohol (see [0037]) and alternatives for 1,2-benzisothiazoline compound such as 2-methyl-4-isothiazoline-3-one (see [0025]). Regarding the pigment, Aoyama teaches that the composition may comprise a coloringagent other than the pigment such as for example dyes (see [0020]). It must be remembered that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123(II). Further, the use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, and are relevant for all that they contain. See MPEP 2123(I)
Aoyama fails to teach the composition as being present within an ink jet pen structure.
Muysken is directed to a hand held ink jet printer wherein the printer device contains a reservoir for ink material to be ink-jetted.  Such a device is useful over a stationary printing device as it enable ones to have a printer anywhere they like and still achieve high quality printing output (see [0003]) Thus, it would have been obvious to use the portable ink jet device of Muyskens to deliver the Aoyama’s inkjet ink compositions with a reasonable expectation for success in reducing the overall size of the printing apparatus. 
Aoyama and Muskens fail to teach the ink sets as comprising cosmetically approved components suitable for printing onto skin, fingernails and townails. Aoyama and Muskens also fail to teach the cyan dye as selected from the group consisting of FOOD BLUE 2; ACID BLUE 5, ACID BLUE 9, and BRILLIANT BLUE, the magenta dye as selected from the group consisting of ACID RED 26, ACID RED 27, ACID RED 33, ACID RED 52, ACID RED 87, ACID RED 92 ACID RED 94, and ACID VIOLET 9 and the yellow dye as selected from the group consisting of ACID YELLOW 1, ACID YELLOW 11, ACID YELLOW 23, ACID YELLOW 40, and ACID YELLOW 73.
Fukumoto, like Aoyama, is directed to compositions for ink jet printing wherein the composition comprises a dye component in an amount of from 0.5-10% by weight (see [0061]), polyhydroxy compounds such as propylene glycol, diethylene glycol, triethylene glycol, polyethylene glycol and butylene glycol (see [0116]) in an amount of from 5-40% by weight and surfactants such as polyoxyethylene sorbitan fatty acid esters (see [0064]). Water is to be a carrier. The composition is to be contained in a cartridge.
[0134] describes various cyan colorants inclusive of Acid Blue 9 (see instant claim 4), [0133] describes various magenta colorants inclusive of Acid Red  27 and Acid Red 52 (see instant claim 5) and [0069] teaches yellow pigments inclusive of Acid Yellow 40 (see instant claim 6). Although Fukumoto does not teach these colorants as cosmetically acceptable, the instant specification identifies them as such (see instant claims 15-17).  Thus, because the obvious composition resulting from Aoyama, Muskens and Fukumoto yields a composition substantially similar to that of the claims, it would be reasonably expected to be cosmetically approved for application on to skin and finger/toenails. 
It would have been obvious to modify Aoyama so as to include dye components such as Acid Blue 9, Acid Red 27 and Acid Yellow 40 with a reasonable expectation for success in imparting a coloring benefit to the final composition. The selection of a known material based on its suitability for its intended use is evidenced of obviousness. See MPEP 2144.07.
In regards to the banding and graininess score of instant claims 11 and 12, such is related to a product produced from a method of using the claimed product. While such parameters would clearly be desired to be minimized if not completely done away with, such limitations are reflective of the product utilized by the intended method of using the claimed product and not so much the structure or the composition claimed. Such is related to an intended use of the composition and is seen as a necessary outcome when using the composition in such a way. See MPEP 2111.02(II).
In regards to instant claim 10, the limitation that the  ink jet printer be used for “color printing on humans’ is an intended use. See MPEP 2111.02(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoyama et al. (US 2015/0042733) in view of Muskens (US 2007/0139508; of record) and Fukumoto et al. (US 2003/0035034; of record) as applied to claims 1-3, 7 and 10-14 above, and further in view of Gus (DE 10153249).
Aoyama, Muskens and Fukumoto fail to teach a method of applying the ink jet printer on skin, fingernails or toenails of a person.
Gus is directed to application of cosmetics on to the body’s surface. It is taught that inkjet printers may be used to deliver a coloring agent to a human skin surface such as the finger and toenails as well as the skin (see claims 1, 4 and 5). It would have been an obvious modification of Aoyama’s and Muskens combined teaching to produce a handheld inkjet printer suitable for delivering a colored composition on to a target surface such as the skin, toenail or fingernail of a person. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/KYLE A PURDY/Primary Examiner, Art Unit 1611